        Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEVI COMBS and ESTEBAN
TRUJILLO, on behalf of themselves and
all others similarly situated,                   ORDER

                               Plaintiffs,   20 Civ. 7473 (PGG)
                   -against-

WARNER MUSIC GROUP,

                               Defendant.

CHRISTIE KUHN and SUSAN CAKL, on
behalf of themselves and all others
similarly situated,                          20 Civ. 7608 (PGG)

                               Plaintiffs,
                   -against-

WARNER MUSIC GROUP,

                               Defendant.

RAISTLIN BEARDSLEY, on behalf of
himself and all others similarly situated,   20 Civ. 7967 (PGG)

                               Plaintiffs,
                   -against-

WARNER MUSIC GROUP,

                               Defendant.
       Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 2 of 7




NICHOLAS CIMAGLIO, on behalf of
himself and all others similarly situated,

                               Plaintiff,
                   -against-                     20 Civ. 8085 (PGG)

WARNER MUSIC GROUP,
                  Defendant.

ALI GUTIERREZ and ASHLEY
FOSTER, on behalf of themselves and all
others similarly situated,

                               Plaintiffs,       20 Civ. 8117 (PGG)
                   -against-

WARNER MUSIC GROUP,
                  Defendant.

NOAH WATTS, on behalf of himself and
all others similarly situated,

                               Plaintiff,        20 Civ. 8644 (PGG)
                   -against-

WARNER MUSIC GROUP,
                  Defendant.


JON HART, on behalf of himself and all
others similarly situated,
                                                 20 Civ. 8952 (PGG)
                               Plaintiff,
                   -against-

WARNER MUSIC GROUP,
                  Defendant.




                                             2
         Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 3 of 7




  ALEXANDER BUCK, on behalf of
  himself and all others similarly situated,

                                 Plaintiff,            20 Civ. 9075 (PGG)
                     -against-

  WARNER MUSIC GROUP,
                    Defendant.

  COURTNEY HAMMETT, on behalf of
  herself and all others similarly situated,

                                 Plaintiff,            20 Civ. 9261 (PGG)
                     -against-

  WARNER MUSIC GROUP,
                    Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               Pending before the Court is an unopposed motion to consolidate nine related

putative class actions and any subsequently-filed cases. See Combs v. Warner Music Group,

Case No. 20 Civ. 7473; Kuhn v. Warner Music Group, Case No. 20 Civ. 7608; Beardsley v.

Warner Music Group, Case No. 20 Civ. 7967; Cimaglio v. Warner Music Group, Case No. 20

Civ. 8085; Guitierrez v. Warner Music Group, Case No. 20 Civ. 8117; Watts v. Warner Music

Group, Case No. 20 Civ. 8644; Hart v. Warner Music Group, Case No. 20 Civ. 8952; Buck v.

Warner Music Group, Case No. 20 Civ 9075; and Hammett v. Warner Music Group, Case No.

20 Civ. 9261. For the reasons stated below, these actions will be consolidated.




                                                3
         Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 4 of 7




                                       BACKGROUND

              Defendant Warner Music Group owns and operates several record labels and a

music publisher, and also operates websites selling merchandise and music for thousands of the

recording artists it represents. (Combs Cmplt. (Case No. 20 Civ. 7473, Dkt. No. 1) ¶ 2)

              Starting on or about September 2, 2020, Warner Music Group announced that it

had been the target of a “magecart” hack between April 25, 2020 and August 5, 2020, where

customers’ personal identification and credit card information was scraped or skimmed off

Defendant’s e-commerce platform. (Id. ¶¶ 27-28, 32-33)

              The Combs Complaint was filed on September 11, 2020; the Kuhn Complaint

was filed on September 16, 2020; the Beardsley Complaint was filed on September 25, 2020; the

Cimaglio Complaint was filed on September 30, 2020; the Guitierrez Complaint was filed on

September 30, 2020; the Watts Complaint was filed on October 16, 2020; the Hart Complaint

was filed on October 26, 2020; the Buck Complaint was filed on October 29, 2020; and the

Hammett Complaint was filed on November 4, 2020. (Combs Cmplt. (Case No. 20 Civ. 7473,

Dkt. No. 1); Kuhn Cmplt. (Case No. 20 Civ. 7608, Dkt. No. 1); Beardsley Cmplt. (Case No. 20

Civ. 7967, Dkt. No. 1); Cimaglio Cmplt. (Case No. 20 Civ. 8085, Dkt. No. 1); Guitierrez Cmplt.

(Case No. 20 Civ. 8117, Dkt. No. 1); Watts Cmplt. (Case No. 20 Civ. 8644, Dkt. No. 1); Hart

Cmplt. (Case No. 20 Civ.8952, Dkt. No. 1); Buck Cmplt. (Case No. 20 Civ. 9075, Dkt. No. 1);

Hammett Cmplt. (Case No. 20 Civ. 9261, Dkt. No. 1))




                                               4
         Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 5 of 7




                                          DISCUSSION

               Plaintiffs in each related action supports consolidation; Defendant also consents.1

(Pltf. Am. Ltr. (Combs, 20 Civ. 7473, Dkt. No. 27) at 1; Pltf. Second Am. Ltr. (Combs, 20 Civ.

7473, Dkt. No. 29); Pltf. Third Am. Lr. (Combs, 20 Civ. 7473; Dkt. No. 31))

               Fed. R. Civ. P. 42(a) provides that a district court may consolidate “actions before

the court involv[ing] a common question of law or fact.” Fed. R. Civ. P. 42(a). “‘A

determination on the issue of consolidation is left to the sound discretion of the Court,’” In re

UBS Auction Rate Sec. Litig., No. 08 Civ. 2967 (LMM), 2008 WL 2796592, at *1 (S.D.N.Y.

July 16, 2008) (quoting Albert Fadem Trust v. Citigroup Inc., 239 F. Supp. 2d 344, 347

(S.D.N.Y. 2002)), and involves weighing considerations of convenience, judicial economy, and

cost reduction while ensuring that the “paramount concern for a fair and impartial trial” is

honored. Johnson v. Celotex Corp., 899 F.2d 1281, 1284-85 (2d Cir. 1990).

               Here, consolidation is plainly appropriate. All nine cases arise from the data

breach that Warner Music Group announced in early September 2020. (Combs Cmplt. (Case

No. 20 Civ. 7473, Dkt. No. 1) ¶¶ 27-28, 32-33; Kuhn Cmplt. (Case No. 20 Civ. 7608, Dkt. No.

1) ¶ 16; Beardsley Cmplt. (Case No. 20 Civ. 7967, Dkt. No. 1) ¶¶ 26-29; Cimaglio Cmplt. (Case

No. 20 Civ. 8085, Dkt. No. 1) ¶¶ 19-21; Guitierrez Cmplt. (Case No. 20 Civ. 8117, Dkt. No. 1)

¶¶ 2-3, 25; Watts Cmplt. (Case No. 20 Civ. 8644, Dkt. No. 1) ¶¶ 28-32; Hart Cmplt. (Case No.

20 Civ. 8952, Dkt. No. 1) ¶¶ 3, 15; Buck Cmplt. (Case No. 20 Civ. 9075, Dkt. No. 1) ¶¶ 30-34;

Hammett Cmplt. (Case No. 20 Civ. 9261, Dkt. No. 1) ¶¶ 26-30) Each complaint names the same

Defendant, and each asserts similar claims based on the sufficiency of Defendant’s efforts to

protect Plaintiffs’ personal identification and payment information. Accordingly, pursuant to


1
  Defendant specifically reserves its rights to challenge class certification, however. (Pltf. Am.
Ltr. (Dkt. No. 27) at 1)
                                                 5
         Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 6 of 7




Rule 42(a), these nine actions – as well as any other related Warner Music Group cases hereafter

filed in or transferred to this Court – will be consolidated.

               The actions shall be referred to collectively as In re Warner Music Group Data

Breach, No. 20 Civ. 7473 (PGG) (“Consolidated WMG Case”). The Clerk of Court shall file a

copy of this Order in the separate file for each of the above-captioned Warner Music Group

cases. Unless otherwise ordered by this Court, future filings in any Warner Music Group case

herein consolidated shall be filed and docketed only in the Consolidated WMG Case, under the

docket number 20 Civ. 7473 (PGG). All counsel who have entered appearances in the above-

captioned cases shall be deemed to have entered an appearance in the consolidated case in the

Consolidated WMG Case, under the docket number 20 Civ. 7473 (PGG). All motions for

admission pro hac vice and all orders granting such motions in the above-captioned actions shall

also be deemed filed in the Consolidated WMG Case, under the docket number 20 Civ. 7473

(PGG).

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

IN RE: WARNER MUSIC GROUP DATA BREACH

20 Civ. 7473 (PGG)

               Counsel is directed to alert the Clerk of Court to the filing or transfer of any case

that might properly be consolidated as part of this litigation. Any class action involving

substantially related questions of law and fact hereafter filed in or transferred to this Court shall

be consolidated under the master file number assigned to this case.

               Every pleading filed in the Consolidated WMG Case under the docket number 20

Civ. 7473 (PGG) shall bear the following caption:



                                                  6
         Case 1:20-cv-07473-PGG Document 34 Filed 11/10/20 Page 7 of 7




       The Court's consolidation order does not make any person, firm, or corporation a party to
       any action in which the person or entity has not been named, served, or added as such in
       accordance with the Federal Rules of Civil Procedure.

                                          CONCLUSION

               For the reasons set forth above, the above-captioned cases are consolidated under

the caption In re Warner Music Group Data Breach, and the files of these actions shall be

maintained in one file under Master File No. 20 Civ. 7473 (PGG). The consolidation is for all

purposes, including, but not limited to, discovery, pretrial proceedings, and trial.

               The initial pre-trial conference previously scheduled for any of the related actions

on January 14, 2021 is adjourned to February 25, 2021 at 10:00 am.



Dated: New York, New York

       November 10, 2020
                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge




                                                  7
